Order entered May 28, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01253-CV

   G.T., L.T. INDIVIDUALLY AND A/N/F OF THE MINOR O.T., ET AL., Appellants

                                              V.

                        DARIUS MCCLINTON-HUNTER, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01692-2013

                                          ORDER
       We GRANT the May 27, 2014 extension motions filed by appellants G.T., L.T.,

Individually and as Next Friend of O.T., and appellants J.C. and S.C., Individually and as Next

Friend of A.C. We ORDER appellants’ reply briefs be filed no later than June 16, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE